Vanguard Explorer ™ Fund Summary Prospectus February 17, 2012 Admiral™ Shares for Participants Vanguard Explorer Fund Admiral Shares (VEXRX) The Fund’s statutory Prospectus and Statement of Additional Information dated February 17, 2012, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.vanguard.com/prospectus
